Citation Nr: 1746671	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for right eye condition (claimed as failing sight and blindness).

2.  Entitlement to service connection for right eye condition.

3.  Whether new and material evidence to reopen a claim of service connection for arthritis, to include arthritis of the hands. 

4.  Entitlement to service connection for arthritis, to include arthritis of the hands. 

5.  Entitlement to a rating in excess of 10 percent for back burn scar.

6.  Entitlement to service connection for left eye disability (claimed as blindness).

7.  Entitlement to service connection for right knee disability. 



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1972, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2014 rating decision.  The RO denied the Veteran's application to reopen his claims for service connection for right eye condition and arthritis, and denied the Veteran's claim for service connection for left eye and right knee disorders.  The RO also continued a 10 percent rating for his burn scar on the back.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed below, the Veteran's application to reopen his claims for service connection for right eye and arthritis is granted herein; the issues of entitlement to service connection for a right and left eye disorders, arthritis, and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for right eye condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  In an October 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for arthritis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the February 2009 and October 2009 rating decisions relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for right eye condition and arthritis, to include arthritis of the hands, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2009 decision that denied the claim for entitlement to service connection for right eye condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  The October 2009 decision that denied the Veteran's claim for entitlement to service connection for arthritis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
 
3.  Evidence received since the February 2009 and October 2009 decisions is new and material and the criteria for reopening of these service connection claims have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



I.  New and Material

A.  Right eye

By way of background, the Veteran's claim for a right eye disability was initially denied in a November 1972 rating decision on the basis that a refractive error is a development and congenital disease for which service connection could not be granted.  The Veteran did not appeal the decision.  The Veteran then filed an application to reopen his claim for service connection for a right eye disability in July 1995, which was denied in an April 1996 rating decision on the basis that the disability pre-existed service and there was no evidence of worsening during service.  Service treatment records were considered.  The Veteran filed a notice of disagreement in May 1996 and a statement of the case was issued in July 1996, however, the Veteran did not file a substantive appeal.  The Veteran again filed an application reopen his claim in January 2009, which was denied in a February 2009 rating decision on the basis that there was no new and material evidence.  However, the Veteran did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year of the appeal periods, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denials, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed an application to reopen his claim of service connection for right eye disability in June 2013.  In May 2014, the RO denied Veteran's application to reopen his claim.  

The evidence received since the February 2009 rating decision includes the Veteran's contentions that he experienced right eye vision problems in service and that it continued to worsen since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for right eye condition, reopening of the claim is warranted.

B.  Arthritis 

By way of background, the Veteran's initial claim for service connection for an arthritis disability was previously denied in an October 2009 rating decision on the basis that the Veteran did not have a diagnosis of osteoarthritis or treatment in service.  Service treatment records were considered.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for arthritis, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed an application to reopen his claim for service connection for arthritis in June 2013.  In May 2014, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for arthritis, as no new and material evidence was submitted.

The evidence received since the October 2009 rating decision includes the Veteran's contentions that he has arthritis in his hands and that they began during service and continued since.  The VA treatment record also reflects diagnosis of osteoarthritis, osteoarthrosis, unspecified.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for arthritis of the hands, reopening of the claim is warranted.

II.  Increased rating claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, in connection with a claim for an initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's back scar is currently rated as 10 percent disabling under Diagnostic Code 7802.  Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2). 

Under DC 7801 governs burn scars, other than the head, face, or neck, that are deep and nonlinear.  It provides a 10 percent evaluation when the area or areas exceed six square inches (sq. in) (39 square centimeters (sq. cm.)).  A 20 percent evaluation is assignable when the area or areas exceed 12 sq. in. (77 sq. cm).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2). 

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804.

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.

The Veteran underwent a VA examination in March 2014.  The examiner indicated that the Veteran's burn scar had resolved with no visible scar.  There was an area of hyperpigmentation measuring 20 x 20 cm to mid-back, but no scar was present.  

Here, the evidence indicates that the Veteran does not have any scars that are painful or causes limitation of motion, rather the Veteran's scar has resolved.  The Veteran's hyperpigmentation is superficial and nonlinear, and significantly less than144 square inches without symptoms, therefore, the current 10 percent rating assigned contemplates the hyperpigmentation.  

For the foregoing reasons, a rating in excess of 10 percent is not warranted for the Veteran's resolved scar and hyperpigmentation for the entire appeal period.  As the preponderance of the evidence is against a higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been granted a TDIU due to his PTSD, and the Veteran has not asserted nor does the evidence indicate that the Veteran's burn scar on his back prevents him from working.  Hence, the matter of the Veteran's entitlement to a TDIU need not be addressed further in conjunction with the current claim for increase.


ORDER

The application to reopen the claim for entitlement to service connection for right eye disorder is granted.

The application to reopen the claim for entitlement to service connection for arthritis, to include arthritis of the hands, is granted.

Entitlement to a rating in excess of 10 percent for the burn scar on the back is denied.


REMAND

The Veteran contends that he developed bilateral eye blindness and arthritis in the hands during service and that they continued to worsen.  With regard to his claimed right knee disability, the Veteran claims that he fell and hurt his knee as a result of his right eye blindness during service.  The Veteran also seems to contend that his disabilities may be a result of his service in Vietnam and exposure to Agent Orange therein. 

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although no specific treatment for his bilateral hands or knees were noted in the service treatment records, there is competent lay evidence of manifestations of symptoms of hand and knee symptoms during and since service.  The Veteran indicated that his symptoms began during his service in Korea and Vietnam.  As there is competent lay evidence of manifestations of symptoms of hands, and right knee during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether he has current disabilities that are related to or had their onset during service.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

With regard to the Veteran's claim for a bilateral eye disability, the service treatment records reflect that the Veteran sought treatment for his right and left eyes during service, to include vision issues and pain.  The Veteran underwent VA examinations in February 2011 and February 2016.  The February 2011 VA examiner provided diagnoses of bilateral cataracts, iris atrophy, and corectopia of the right eye.  He indicated he could not provide an etiology as to the iris atrophy and corectopia without resorting to mere speculation and that the cataracts are age-related.

The February 2016 examiner concluded that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated the Veteran does not admit to any problems with his left eye, other than cataract removal with ocular implant in 2014, and he denied a history of trauma.  He reported a history of poor vision in the right eye since childhood with sudden vision loss in 1995.  Medical records review indicated possible etiology of intermittent angle closure, Central Retina Vein Occlusion (1995) resulting in optic atrophy with resultant vision of hand motion at three feet right eye.
The Board finds that the VA examination is inadequate.  Here, neither examiner addressed the numerous notations in the service treatment records related to vision problems in the right eye and pain in the left eye.  The February 2011 VA examiner could not provide an etiology as to the diagnoses of iris atrophy and corectopia of the right eye without further explanation or what information is necessary to provide an opinion.  Also, the February 2016 examiner provided diagnosis of optic atrophy right eye and noted central Retina Vein Occlusion, cataract in the right eye, as well as post cataract removal and pseudophakia of the of the left eye.  However, the examiner did not address whether such disorders are related to the in-service bilateral eye complaints or conceded exposure to Agent Orange, as well as the Veteran's contentions as to continuity of eye symptoms of service.  Therefore, the AOJ should arrange to obtain an opinion addressing this question, based on review of the entire record-from a qualified VA physician.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that a March 2011 response from the Social Security Administration (SSA) indicated the Veteran's SSA records were destroyed, however, the Veteran indicated in a September 2013 Request for Employment Information that he stopped working in August 2012 and was receiving disability.  As additional SSA records may exist since that last correspondence, any SSA records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the matters are being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding updated VA treatment records.

2.  Request from Social Security Administration copies of all medical records underlying any award of disability benefits.

3.  Schedule the Veteran for a VA examination, with a qualified VA physician, to determine the etiology of his claimed arthritis, to include arthritis of the hands, and right knee disorder.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all arthritis, to include of the bilateral hands, and right knee disabilities found and then should determine whether it is as least as likely as not (50 percent probability or more) that each disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service.  In answering this question, the physician should address the Veteran's contention that he fell during service and that he hurt his right knee while in Korea or Vietnam with continued symptoms since then.  The examiner should also address the Veteran's contentions of continued symptoms regarding his hands, as well as conceded Agent Orange exposure.  

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for bilateral hand and right knee disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's bilateral eye disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

After reviewing the relevant evidence of record, the physician should clearly identify all eye disorders found, to include iris atrophy, corectopia of the right eye, Central Retina Vein Occlusion, and then should determine whether it is as least as likely as not (50 percent probability or more) that each disability had its onset during service or was otherwise causally or etiologically related to service, to include symptoms manifested during service, as well as conceded Agent Orange exposure.  In answering this question, the physician should address the service treatment records, which document vision problems in the right eye and pain over the supraorbital left eye, as well as his contentions as to continuity of symptoms since.  

The physician should provide a complete rationale for any opinion given.  If the physician is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5.  After completing the above, and any other development deemed necessary, readjudicate the remaining claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


